Citation Nr: 1820247	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-27 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from June 1987 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio.  Jurisdiction is currently with the RO located in Detroit, Michigan.

The Veteran requested and was scheduled for a video conference hearing before a Veterans Law Judge to have been held August 2017.  The Veteran failed to report for this hearing and, since that time, has not indicated that he wished to testify at another hearing.  The Board, therefore, finds that he has withdrawn the request to testify before the Board.  38 C.F.R. § 20.704.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDING OF FACT

The Veteran's low back disorder clearly and unmistakably existed prior to his period of active service, and was aggravated by his period of active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C. §§ 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.  In the decision below, the Board grants the claim of service connection for a low back disability.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304 (b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003.

When no pre-existing condition is noted upon examination for entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304.  Mere history provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a pre-existing condition.  38 C.F.R. § 3.304 (b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Therefore, to rebut the presumption of soundness under 38 U.S.C. § 1111, there must be clear and unmistakable evidence that (1) a Veteran's disability existed prior to service, and (2) that the pre-existing disability was not aggravated during service.  Id.; see also VAOPGCPREC 3-2003.

The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable. Vanerson v. West, 12 Vet. App. 254 (1999).

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245-6 (1994) (the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).

The Veteran contends that he manifested a low back disability during service that were either initially manifested therein or represented an aggravation of a pre-existing injury that had incurred while playing football in high school in August 1986.

A review of the Veteran's service treatment records reveals that his May 1987 report of medical examination had shown that clinical evaluation of the spine and musculoskeletal system were within normal limits.  The associated report of medical history, also dated in May 1987, shows that the Veteran indicated that he had never had recurrent back pain.

Thereafter, a report of medical examination dated in April 1988 shows that the Veteran was said to have reported chronic low back pain that had existed prior to active service.  Questionable degenerative joint disease was noted.

A service treatment record dated in May 1988 shows that the Veteran was treated for reported back pain that had manifested since February and March 1988.  He described stiffness and occasional sharp pain, but mostly dull.  X-rays revealed spondylosis and spondylolisthesis of L5-S1 and possible intervertebral disc syndrome.  The assessment also included chronic exertional low back pain.  The Veteran was placed on a 30 day profile.  He was followed  again for this episode in June 1988 wherein he was prescribed strengthening exercises.

A physical profile order dated in October 1988 shows that the Veteran was placed on a permanent profile because of a defect in the lumbar spine.  He was allowed to lift up to 40 pounds.

A service treatment record dated in April 1989 shows that the Veteran reported a three day history of symptoms following a back injury.  He described stepping in a pot hole while running, twisting his body, and experiencing pain.  The assessment was marked bilateral lumbosacral spasm secondary to strain with radiation.

A service treatment records dated in March 1990 shows that the Veteran was seen for recurrent low back pain.  He was placed on physical profile after injuring his back while riding in a truck down range.

The Veteran's April 1990 separation report of medical examination had shown that clinical evaluation of the spine and musculoskeletal system were within normal limits.  The examiner noted that the Veteran had chronic low back pain.  The associated report of medical history, also dated in April 1990, shows that the Veteran indicated that he had experienced recurrent back pain.  Chronic low back pain secondary spondylolisthesis and minimal spondylosis that existed prior to service was noted.

Following service, a VA examination report dated in November 2013 shows that the Veteran reported pre-existing spondylolisthesis, in-service back pain, and gradual increased low back symptoms ever since.  He also reported having had back surgery in 2012.  Following examination, he was diagnosed with spondylolisthesis of the lumbar spine.  The examiner opined that the Veteran had back problems prior to service, and also had issues including question of disc disease noted in the service treatment records.  The examiner concluded that due to the length of time and lack of nexus, any evidence or extent of aggravation beyond normal progression could not be determined without resorting to speculation.

VA outpatient treatment records dated from November 2013 to May 2014 show that the Veteran, in pertinent part, was treated intermittently for symptoms associated with his low back disability.  

In the present case, the Veteran's service entrance examination report is silent as to any diagnosis or history of a low back disorder.  Therefore, it cannot be concluded that there was evidence of a pre-existing condition noted at service entrance.  As such, the presumption of soundness at service entry attaches.  Nonetheless, the pre-existing low back disorder was confirmed in the service treatment records when in May and June 1988 the Veteran reported a history of injuring his back while playing football in August 1986.  Moreover, the Veteran has indicated that such was the case in asserting that the pre-existing disability was aggravated by service.  As such, the Board finds that there is clear and unmistakable evidence that a low back disorder existed prior to the Veteran's period of active service.

The next prong of the Wagner test, however, is to show by clear and unmistakable evidence that the disability was not aggravated during service.  In this case, the Board finds that the condition increased in severity during service.  Specifically, the service treatment records show that the Veteran's disability was aggravated in the circumstances of the Veteran's active service, from lifting, running, and riding in a truck.  The service treatment records show repeated ongoing treatment for symptoms associated with chronic low back pain.  While the November 2013 VA examiner did not conclude that the pre-existing injury was aggravated by service, he also did not conclude that it was not, merely finding that an opinion could not be provided without resorting to speculation.  The Board finds that this opinion by the VA examiner does not amount to the standard of clear and unmistakable evidence that the pre-existing disability did not undergo aggravation in service.  As such, the Board concludes that the evidence, in fact, does not clearly and unmistakably demonstrate that the pre-existing low back disability was not aggravated by service. 

There is no competent medical or lay evidence to suggest that the Veteran's pre-
existing low back disability did not increase in severity during his period of active service.  The burden to show no aggravation of a pre-existing disease or disability during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

While VA may endeavor to further develop medical evidence in this claim, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant); see also Douglas v. Shinseki, 23Vet. App. 19, 24 (2009).

The record shows a low back disorder in service, and well documented current low back disability.  The record also documents a continuity of symptomatology since service.  The criteria for service connection are met, and the claim is granted.  38 C.F.R. § 3.102.



ORDER

Service connection for a low back disability is granted.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


